Order entered August 22, 2019




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-19-00819-CV

                   IN THE INTEREST OF H.J.G. AND I.S.G., CHILDREN

                       On Appeal from the 304th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. JC -19-00297-W

                                               ORDER
       Before the Court is the State of Texas’s motion for extension of time to file its

jurisdictional letter brief. We GRANT the motion and ORDER the letter brief received August

20, 2019 filed as of the date of this order.


                                                        /s/   ERIN A. NOWELL
                                                              JUSTICE